IN THE SUPREME COURT, STATE OF WYOMING

                                   2014 WY 81

                                                    APRIL TERM, A.D. 2014

                                                           June 23, 2014


HOLLY STROTH, PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF GARY CARL STROTH,

Appellant
(Plaintiff),

v.                                                  No. S-13-0181

NORTH LINCOLN COUNTY HOSPITAL
DISTRICT, d/b/a STAR VALLEY MEDICAL
CENTER,

Appellee
(Defendant).
HOLLY STROTH, PERSONAL
REPRESENTATIVE OF THE WRONGFUL
DEATH ESTATE OF GARY CARL STROTH,

Appellant
(Plaintiff),
                                                    No. S-13-0221
v.

THAYNE AMBULANCE SERVICE (EMS) and
TOWN OF THAYNE, WYOMING,

Appellees
(Defendants).


                  Appeal from the District Court of Lincoln County
                    The Honorable Dennis L. Sanderson, Judge
Representing Appellant:

         William R. Fix, William R. Fix, P.C., Jackson, Wyoming.

Representing Appellee, North Lincoln County Hospital District (S-13-0181):

        W. Henry Combs, III and Andrew F. Sears, Murane and Bostwick, LLC, Casper,
        Wyoming. Argument by Mr. Sears.

Representing Appellees, Thayne Ambulance Service (EMS) and Town of Thayne,
Wyoming (S-13-0221):

        Spencer L. Allred and John D. Bowers, Bowers Law Firm, Afton, Wyoming.
        Argument by Mr. Allred.


Before KITE, C.J., and HILL, BURKE, DAVIS, and FOX, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of any typographical or other formal errors so that correction may be made before final publication in
the permanent volume.
BURKE, Justice.

[¶1] This case involves a claim arising under the Wyoming Governmental Claims Act
(WGCA), Wyo. Stat. Ann. §§ 1-39-101 through -121 (LexisNexis 2009). Appellant,
Holly Stroth, as personal representative of the estate of the decedent, Gary Carl Stroth,
filed a wrongful death action against the North Lincoln County Hospital District (d/b/a
Star Valley Medical Center), the Town of Thayne, Wyoming, and the Thayne Ambulance
Service. The district court dismissed the action, finding that Appellant had not filed a
notice of claim within two years, as required under the WGCA. We affirm.

                                                 ISSUES

[¶2]    Appellant presents the following issues:

                1. Did the district court err when it failed to apply the tolling
                   provision of the Medical Review Panel Act to toll the
                   period for filing a notice of governmental claim set forth
                   in the Wyoming Governmental Claims Act?

                2. Did the district court err by failing to consider the
                   “continuous treatment” doctrine?

Appellees phrase the issues in a substantially similar manner.

                                                 FACTS

[¶3] Appellant pursued an action for wrongful death on behalf of Mr. Stroth’s estate
based on alleged negligent treatment Mr. Stroth received during transport to, and in the
emergency room of, the Star Valley Medical Center. Prior to filing her complaint in the
district court, Appellant submitted a notice of claim against the Hospital to the Medical
Review Panel1 on July 6, 2011, and the Hospital waived any further proceedings before
the Panel on September 9, 2011. Appellant subsequently presented notice of her claim to
the Hospital on October 11, 2012, in an attempt to comply with the Wyoming



1
  Pursuant to the Wyoming Medical Review Panel Act of 2005, no complaint alleging malpractice may be
filed in any court against a health care provider before a claim is reviewed by a five-member medical
review panel. Wyo. Stat. Ann. § 9-2-1513, et seq. According to the Act, its purpose is to “prevent where
possible the filing in court of actions against health care providers and their employees for professional
liability in situations where the facts do not permit at least a reasonable inference of malpractice,” and to
“make possible the fair and equitable disposition of such claims against health care providers as are, or
reasonably may be, well founded.” Wyo. Stat. Ann. § 9-2-1514.




                                                     1
Governmental Claims Act.2 The following day, Appellant submitted a second notice of
claim to the Medical Review Panel, which added claims against the Town of Thayne and
the Thayne Ambulance Service. On October 15, 2012, Appellant filed her complaint in
Lincoln County District Court.

[¶4] Appellant’s complaint generally alleged that the Hospital and the Ambulance
Service were negligent in their care of Mr. Stroth, and that this negligence resulted in
Mr. Stroth’s wrongful death. The complaint further alleged that the Town of Thayne was
vicariously liable under the doctrine of respondeat superior “for the acts and omissions
of its employees, agents, and representatives, including, but not limited to, employees,
staff, and/or emergency medical technicians at Thayne Ambulance Service.”3
Appellant’s notice of claim filed with the Medical Review Panel on July 6 was attached
to and incorporated into her complaint. The notice of claim set forth the following
description of the events leading up to Mr. Stroth’s death:

                       On September 23, 2010, Carl Stroth became very sick
                in the middle of the night. His wife, Holly Stroth called 911
                and requested an ambulance. It took 1-2 hours for the
                ambulance to arrive. Holly rode with Carl in the ambulance
                to the hospital. Carl was transported on a gurney. He was
                lying on his back with an oxygen mask on his face. At one
                point, Carl threw up in his oxygen mask. The nurses were not
                paying attention so Holly alerted them, and they took off
                Carl’s oxygen mask.

                       Upon arriving in the emergency room at Star Valley
                Medical Center, Carl was still on the gurney, and he was
                surrounded by hospital employees. As Carl continued to lie
                on his back, he threw up a second time with the oxygen mask
                off his face. A few minutes later, Carl threw up a third time
                at which point one of the nurses stepped back[] and
                exclaimed “Eoooow”. No nurse tried to turn Carl on his side
                to make sure that he did not aspirate on his vomit. Carl then
                threw up a fourth time. This all occurred at about 4:30 a.m.


2
   Pursuant to Wyo. Stat. Ann. § 1-39-113, “No action shall be brought under this act against a
governmental entity unless the claim upon which the action is based is presented to the entity as an
itemized statement in writing within two (2) years of the date of the alleged act, error or omission . . . .”
3
  It appears that the Thayne Ambulance Service is not an entity separate from the Town of Thayne. The
record indicates that employees identified as “agents” of the Thayne Ambulance Service are volunteers
for the Town of Thayne.




                                                     2
                      Carl was thereafter life flighted to [Eastern Idaho
               Regional Medical Center] in Idaho Falls. Chest X-rays taken
               of Carl at EIRMC showed that he had aspirated some of the
               vomit and had contracted aspiration pneumonia as he had a
               foreign body in his lungs. 4 After a few days at EIRMC, Carl
               seemed to be getting better and was allowed to go home. He
               was home for a few days and then he started getting worse.
               Holly took her husband back to EIRMC. EIRMC doctors
               were never able to stabilize Carl after he went back into the
               hospital, and he began bleeding in his stomach. He died
               October 13, 2010, from complications of his treatment at Star
               Valley Medical Center.

                      The conduct of the staff and the nurses at Star Valley
               Medical Center was inappropriate and substandard and did
               not follow protocol in that they should have reacted to Carl
               vomiting and immediately turned him [on] his side to prevent
               him from swallowing his own vomit. Due to the failure to
               react appropriately to Carl’s vomiting, he swallowed his own
               vomit which eventually led to him contracting pneumonia and
               dying.

                     Star Valley Medical Center is liable to Claimant for
               the wrongful death of Carl Stroth. Such liability arises out of
               the professional negligence of the hospital staff and
               employees.

                      Star Valley Medical Center breached its duty of care to
               Carl Stroth through its negligent acts and omissions. Star
               Valley Medical Center breached its duty to provide proper
               emergency care to Carl Stroth. The wrongful conduct of the
               hospital as alleged herein was the proximate cause of Carl
               Stroth’s death as described herein.

[¶5] Pursuant to W.R.C.P. 12(b)(6), the Hospital filed a motion to dismiss Appellant’s
complaint. The Town of Thayne and the Thayne Ambulance Service also filed a joint
motion to dismiss based on Rule 12(b)(6). In the memoranda supporting their motions,


4
 The complaint indicates that Mr. Stroth was x-rayed and diagnosed with aspiration pneumonia at the
Star Valley Medical Center before being transferred to the Eastern Idaho Regional Medical Center.




                                                3
the defendants asserted that Appellant had failed to present notice of her claim within two
years of the “alleged act, error or omission,” as required under the Governmental Claims
Act. Following a hearing on April 8, 2013, at which all parties participated, the court
granted the Hospital’s motion to dismiss after determining that Appellant’s claim had not
been timely filed under the Governmental Claims Act. The court’s order did not mention
the Town of Thayne or the Thayne Ambulance Service. After this oversight was brought
to the court’s attention, the court entered a separate order dismissing the Town of Thayne
and the Thayne Ambulance Service. Appellant timely filed notices of appeal from the
district court’s orders, and the appeals were consolidated for argument and decision.

                               STANDARD OF REVIEW

[¶6] When reviewing W.R.C.P. 12(b)(6) motions to dismiss, we accept the facts stated
in the complaint as true and view them in the light most favorable to the plaintiff. We
will sustain such a dismissal when it is certain from the face of the complaint that the
plaintiff cannot assert any fact which would entitle him to relief. Sinclair v. City of
Gillette, 2012 WY 19, ¶ 8, 270 P.3d 644, 646 (Wyo. 2012). Although we view the facts
in the light most favorable to the plaintiff, we have also stated that “Liberal construction
of pleadings does not excuse omission of that which is material and necessary in order to
entitle one to relief.” Excel Constr., Inc. v. HKM Eng’g, Inc., 2010 WY 34, ¶ 35, 228
P.3d 40, 49 (Wyo. 2010) (citing William F. West Ranch, LLC v. Tyrrell, 2009 WY 62, ¶
9, 206 P.3d 722, 726 (Wyo. 2009)).

[¶7] We must interpret the provisions of the WGCA and the Medical Review Panel Act
in order to determine whether Appellant’s notice of claim was timely filed under the
WGCA.

              When we interpret statutes, our goal is to give effect to the
              intent of the legislature, and we “attempt to determine the
              legislature’s intent based primarily on the plain and ordinary
              meaning of the words used in the statute.” Krenning v. Heart
              Mountain Irrigation Dist., 2009 WY 11, ¶ 9, 200 P.3d 774,
              778 (Wyo. 2009). Statutory interpretation presents a question
              of law, so our review of the district court’s conclusions is de
              novo. Id.; Sinclair Oil Corp. v. Wyo. Dep’t of Revenue, 2010
WY 122, ¶ 7, 238 P.3d 568, 570 (Wyo. 2010).

                     With specific regard to the Wyoming Governmental
              Claims Act, we have said that we should not “enlarge, stretch,
              expand[,] or extend” the statutory language to include
              “matters not falling within its express provisions.” State v.
              Watts, 2008 WY 19, ¶ 19, 177 P.3d 793, 798 (Wyo. 2008).
              Instead, we use our “standard rules” of statutory interpretation


                                             4
              “to determine whether the legislature intended that immunity
              be waived for a particular claim and will not resort to reliance
              upon previous unsupported and unnecessary suggestions that
              the act is to be interpreted either liberally or strictly.” Id., ¶
              20, 177 P.3d at 798-99.

Sinclair, ¶¶ 8-9, 270 P.3d at 646.

                                      DISCUSSION

[¶8] The Wyoming Governmental Claims Act “provides broad governmental immunity
from tort liability.” Id., ¶ 10, 270 P.3d at 646 (quoting Krenning, ¶ 21, 200 P.3d at 781).
Certain enumerated activities, however, are excepted from the general immunity rule.
Wyo. Stat. Ann. §§ 1-39-105 through -112. The Act provides that “[a] governmental
entity is liable for damages resulting from bodily injury, wrongful death or property
damage caused by the negligence of health care providers who are employees of the
governmental entity . . . while acting within the scope of their duties.” Wyo. Stat. Ann. §
1-39-110(a).

[¶9] Before a suit can be brought against a governmental entity or public employee,
however, a claimant must follow certain procedures. Among those procedures is the
notice-of-claims requirement, which provides in relevant part as follows:

              § 1-39-113. Claims procedure.

              (a) No action shall be brought under this act against a
              governmental entity unless the claim upon which the action is
              based is presented to the entity as an itemized statement in
              writing within two (2) years of the date of the alleged act,
              error or omission, except that a cause of action may be
              instituted not more than two (2) years after discovery of the
              alleged act, error or omission, if the claimant can establish
              that the alleged act, error or omission was:

                     (i) Not reasonably discoverable within a two (2) year
                     period; or

                     (ii) The claimant failed to discover the alleged act,
                     error or omission within the two (2) year period
                     despite the exercise of due diligence.

Wyo. Stat. Ann. § 1-39-113(a). “Wyoming precedent is unequivocal in holding that
failure to file a claim with the governmental entity within the two-year period provided in


                                              5
§ 1-39-113(a) is an absolute bar to suit.” Rawlinson v. Cheyenne Bd. of Pub. Utils, 2001
WY 6, ¶ 8, 17 P.3d 13, 15 (Wyo. 2001).

[¶10] In the present case, Appellant submitted her notice of governmental claim to
Appellees on October 11, 2012, approximately two years and two weeks after the
decedent was transported by the Thayne Ambulance Service and treated at the Star
Valley Medical Center. Although Appellant’s claim was submitted over two years after
the date of the alleged act, error, or omission, Appellant contends that Wyo. Stat. Ann. §
9-2-1518 operates to toll the two-year period for filing a claim under the WGCA. That
section of the Medical Review Panel Act provides as follows:

              § 9-2-1518. Claims to be reviewed by panel; prohibition
              on filing claims in court; tolling of statute of limitation;
              immunity of panel and witnesses; administration.

              (a) The panel shall review all malpractice claims against
              health care providers filed with the panel except those claims
              subject to a valid arbitration agreement allowed by law or
              upon which suit has been filed prior to July 1, 2005. Unless
              submission to the panel is waived in accordance with W.S. 9-
              2-1519(a), no complaint alleging malpractice shall be filed in
              any court against a health care provider before a claim is
              made to the panel and its decision is rendered. The running of
              the applicable limitation period in a malpractice action is
              tolled upon receipt by the director of the claim and does not
              begin again until thirty (30) days after the panel’s final
              decision, or seventy-five (75) days after the panel’s last
              hearing, whichever occurs earlier.

According to Appellant, the two-year period under the WGCA was tolled for a period of
95 days. We do not agree.

[¶11] As noted above, Appellant did not submit a notice of claim against the Town of
Thayne or the Thayne Ambulance Service to the Medical Review Panel until October 12,
2012. Because that notice of claim to the Medical Review Panel was filed over two years
after the date of the alleged act, error, or omission, the Act could not have operated to toll
the time period for filing a notice of claim under the WGCA. Accordingly, we do not
need to give further consideration to Appellant’s assertion that the statutory period for
filing a notice of claim under the WGCA was tolled with respect to these parties.

[¶12] In contrast, Appellant’s notice of claim against the Hospital was submitted to the
Medical Review Panel prior to expiration of the two-year period for filing notice of a
governmental claim. Nonetheless, we are not persuaded that the Medical Review Panel


                                              6
Act operates to “toll” the statutory period for filing a notice of governmental claim under
the WGCA. The plain language of Wyo. Stat. Ann. § 9-2-1518 unambiguously indicates
that the tolling period described in that section applies to the filing of a “complaint” in
“any court against a health care provider.” A notice of claim, however, is not a
“complaint” that must be filed in a “court.” It must be submitted to the governmental
entity alleged to have been responsible for causing harm to the claimant. Wyo. Stat. Ann.
§ 1-39-113. If this condition is satisfied, the claimant is then subject to a one-year statute
of limitations for filing an action in court against the governmental entity. Wyo. Stat.
Ann. § 1-39-114. Whether the one-year statute of limitations for filing a complaint has
been tolled is not an issue that is before us.

[¶13] Further, if the legislature had intended for the Medical Review Panel Act to toll
the period for filing notice of a governmental claim, it could have included such a
provision in the WGCA. An example of such a provision is contained in Wyoming’s
Wrongful Death Act. In contrast to the WGCA, the Wrongful Death Act explicitly
provides that the limitations period for wrongful death actions involving medical
malpractice is tolled by the provisions of the Medical Review Panel Act:

              § 1-38-102. Action to be brought by wrongful death
              representative; recovery exempt from debts; measure and
              element of damages; limitation of action.

              ...

              (d) An action for wrongful death shall be commenced within
              two (2) years after the death of the decedent. If the decedent’s
              death involved medical malpractice this limitation period
              shall be tolled as provided in W.S. 9-2-1518 upon receipt by
              the director of the medical review panel of a malpractice
              claim.

(LexisNexis 2013). No similar provision is contained within the WGCA. As we have
previously stated,

                     “[A] basic tenet of statutory construction is that
              omission of words from a statute is considered to be an
              intentional act by the legislature, and this court will not read
              words into a statute when the legislature has chosen not to
              include them.”

Walters v. State ex rel. Wyo. DOT, 2013 WY 59, ¶ 18, 300 P.3d 879, 884 (Wyo. 2013)
(quoting Adelizzi v. Stratton, 2010 WY 148, ¶ 11, 243 P.3d 563, 566 (Wyo. 2010)).
Moreover, as noted above, we have stated that we should not “enlarge, stretch, expand, or


                                              7
extend” the language of the WGCA to include “matters not falling within its express
provisions.” According to these rules of statutory interpretation, we must interpret the
WGCA’s omission of a reference to the tolling provision contained in the Medical
Review Panel Act as evidence of the legislature’s intent that the tolling provision does
not apply in the context of the notice-of-claim requirement under the WGCA. If the
legislature had intended for the tolling provision to apply to the notice-of-claim
requirement, it could have easily done so by expressly providing for its application, as it
did under Section 102(d) of the Wrongful Death Act. Accordingly, for the reasons set
forth above, we conclude that Wyo. Stat. Ann. § 9-2-1518 does not operate to toll the
two-year period for submitting a notice of claim to a governmental entity under the
WGCA.

[¶14] In Appellant’s next claim, she contends that the period for submitting a notice of
claim under the WGCA was extended by the “continuous treatment” doctrine. Under the
continuous treatment doctrine, “the act, error or omission which starts the running of the
statute of limitations against medical malpractice actions is the termination of the course
of treatment for the same or related illnesses or injuries.” Nobles v. Mem’l Hosp. of
Laramie County, 2013 WY 66, ¶ 18, 301 P.3d 517, 522 (Wyo. 2013) (quoting Metzger v.
Kalke, 709 P.2d 414, 417 (Wyo. 1985)). Appellant’s complaint, however, does not allege
any facts indicating a continuing course of treatment by medical personnel employed by
either the Thayne Ambulance Service or the Hospital. Appellant did not assert any facts
suggesting that Mr. Stroth was treated by employees of the Thayne Ambulance Service
following his transport to the Hospital on September 23, and we note that such
“continuing treatment” is generally inconsistent with the circumstances of emergency
transport. Further, with respect to the Hospital, Appellant’s complaint asserts that
Mr. Stroth was treated in the emergency room before being transferred to the Eastern
Idaho Regional Medical Center. The complaint gives no indication as to the amount of
time Mr. Stroth remained at the Hospital prior to his transfer, and it does not allege any
facts relating to a physician-patient relationship with Medical Center staff. Moreover, in
asserting that Appellant alerted Hospital staff to the fact that Mr. Stroth had vomited into
his oxygen mask, the complaint indicates that Appellant had knowledge of the alleged
errors and omissions by Hospital employees immediately following Mr. Stroth’s arrival
at the Hospital.

[¶15] On April 8, 2013, Appellant filed a motion to amend her complaint “to specifically
allege that Mr. Stroth continued to receive medical treatment from the defendants for the
same condition which defendants[’] actions caused and which ultimately resulted in his
death.” That motion was not granted. Even if the court had granted Appellant’s motion,
however, the amended complaint does not contain any facts to support Appellant’s
conclusory allegation that the decedent received continuous treatment from employees of
the Ambulance Service or the Hospital. Under these circumstances, there is simply no
basis to conclude that the period for filing notice of a governmental claim was extended
by the continuous treatment doctrine.


                                             8
[¶16] Finally, Appellant asserts that the period for filing a governmental claim was
extended due to the decedent’s incapacity. We are unable to find any merit in this claim.
Appellant filed this action as personal representative of Mr. Stroth’s estate seeking
damages caused by the decedent’s alleged wrongful death. In this procedural context, the
decedent’s capacity is not relevant to Appellant’s ability to file suit. Because Appellant
made no allegation that she lacked capacity at any time during the limitations period, we
need not address this issue.

[¶17] Based on the plain language of the WGCA and the Medical Review Panel Act, we
conclude that the tolling provision contained in the Medical Review Panel Act does not
operate to delay the notice-of-claim requirement contained in the WGCA. The
allegations asserted in Appellant’s complaint indicate that her claim accrued on
September 23, 2010. Appellant presented her notice of claim to Appellees on October
11, 2012, over two years after the accrual of her claim. Accordingly, we affirm the
district court’s order dismissing Appellant’s complaint for failure to submit a timely
notice of claim under the WGCA.

[¶18] Affirmed.




                                            9